DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 05 July 2022.  Claims 1-7 and 11-17 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 11, as well as the cancellation of claims 8-10 and 18-20.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 12, “controller configured” should apparently read --controller is configured--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device in claim 1.  This device may be a touch screen display, for example, as taught in paragraph 0088 of the present specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target emotion input by the user" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites an input device that receives information on a target emotion from the user; it does not recite the user inputting a target emotion.
Claims 2-7 are rejected by virtue of their dependence upon claim 1.
Claim 11 recites the limitation "the target emotion input by the user" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously recites an input device that receives information on a target emotion from the user; it does not recite the user inputting a target emotion.
Claims 12-17 are rejected by virtue of their dependence upon claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (U.S. Pub. No. 2018/0173796 A1), in view of Sikora (DK 201300471 A1) and Aarts et al. (U.S. Pub. No. 2011/0015468 A1; hereinafter known as “Aarts”).
Regarding claim 1, Murata discloses a vehicle (Abstract; Fig. 1) comprising: a sensor 20 configured to sense a condition of a user using at least one sensor ([0023]-[0024]; [0061]); a storage 10B configured to store information on a relationship between the at least one sensor and an emotional factor and feedback information for the user with regard to the emotional factor ([0031]); an input device 21/26 configured to receive information from the user ([0022]); a controller 10 configured to acquire information on a current emotional condition of the user based on values measured by the at least one sensor and to control a feedback device of the vehicle so that the current emotional condition of the user reaches a target emotion ([0022]; [0031]-[0032]; [0037]-[0042]), wherein the feedback device comprises a multimedia device 1 and a speaker 25 ([0021]-[0027]), and wherein the controller is configured to adjust settings of music played by the multimedia device and the speaker ([0022]; [0031]).  Murata fails to disclose that the input device receives information on the target emotion from the user, that the controller is configured to adjust equalizer, tone, and acoustic wave band of the music, that the feedback device comprises a seat belt, and that the controller is configured to adjust a tightening strength of the seat belt.  Sikora discloses a vehicle (Abstract; automotive/car) comprising an input device configured to receive information on a target emotion from a user (p. 2, lines 10-15; p. 3, lines 24-26; p. 4, lines 8-10) and a controller configured to adjust equalizer, tone, and acoustic wave band of music played (p. 2, lines 30-41) in order to move the user’s current emotion towards the target emotion and provide a more immersive experience (p. 1, lines 5-6; p. 4, lines 8-10; p. 7, lines 19-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murata so that the input device can receive information on a target emotion from the user and so that the controller can adjust equalizer, tone, and acoustic wave band of the music, as taught by Sikora, in order to move the user’s current emotion towards the target emotion and provide a more immersive experience.
The combination of Murata and Sikora fails to disclose that the feedback device comprises a seat belt and that the controller is configured to adjust a tightening strength of the seat belt.  Aarts discloses a vehicle ([0043]; [0069]) comprising a controller that controls a feedback device based upon an emotional state of a user ([0010]; [0024]), wherein the feedback device comprises a seat belt and the controller is configured to adjust a tightening strength of the seat belt, in order to stimulate a desired response of the user ([0015]; [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murata and Sikora so that the controller is configured to adjust a tightening strength of a seat belt, as taught by Aarts, in order to stimulate a desired response of the user based upon the user’s current and/or target emotion.
Regarding claim 2, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses that the controller is configured to classify the current emotional condition of the user and the target emotion according to a reference, and then to control the feedback device based on a classification result ([0029]-[0030]; [0043]-[0047]).
Regarding claim 3, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses that the controller is configured to, when the current emotional condition of the user corresponds to a first emotion, control the feedback device so that the emotional condition of the user is maintained at the first emotion ([0039]).
Regarding claim 4, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses that the controller is configured to, when the current emotional condition of the user corresponds to a second emotion, control the feedback device so that the emotional condition of the user reaches a first emotion ([0040]; [0045]-[0046]).
Regarding claim 5, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses that the controller is configured to extract emotional factors affecting the current emotional condition of the user and then control the feedback device to raise or reduce the extracted emotional factors ([0029]-[0030]; [0032]; [0043]-[0047]).
Regarding claim 6, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses that the controller is configured to, when the emotional factors belong to a first group, control the feedback device to raise the emotional factors ([0043]-[0047]; e.g., raise positive emotional factors).
Regarding claim 7, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses that the controller is configured to, when the emotional factors belong to a second group, control the feedback device to reduce the emotional factors ([0043]-[0047]; e.g., reduce negative emotional factors).
Regarding claim 11, Murata discloses a control method of a vehicle (Abstract; Figs. 1, 3, 4), the control method comprising steps of: sensing a condition of a user using at least one sensor ([0023]-[0024]; [0061]); receiving, by a controller 10, information on a relationship between the at least one sensor and an emotional factor and feedback information for the user with regard to the emotional factor stored in a storage 10B ([0031]); receiving information from the user ([0022]); acquiring, by the controller, information on a current emotional condition of the user based on values measured by the at least one sensor and controlling a feedback device of the vehicle so that the current emotional condition of the user reaches a target emotion ([0022]; [0031]-[0032]; [0037]-[0042]), wherein the feedback device comprises a multimedia device 1 and a speaker 25 ([0021]-[0027]), and wherein the controlling the feedback device comprises adjusting settings of music played by the multimedia device and the speaker ([0022]; [0031]).  Murata fails to disclose receiving information on the target emotion from the user, adjusting equalizer, tone, and acoustic wave band of the music, that the feedback device comprises a seat belt, and adjusting a tightening strength of the seat belt.  Sikora discloses a control method of a vehicle (Abstract; automotive/car) comprising receiving information on a target emotion from a user (p. 2, lines 10-15; p. 3, lines 24-26; p. 4, lines 8-10) and adjusting equalizer, tone, and acoustic wave band of music played (p. 2, lines 30-41) in order to move the user’s current emotion towards the target emotion and provide a more immersive experience (p. 1, lines 5-6; p. 4, lines 8-10; p. 7, lines 19-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murata by receiving information on a target emotion from the user and adjusting equalizer, tone, and acoustic wave band of the music, as taught by Sikora, in order to move the user’s current emotion towards the target emotion and provide a more immersive experience.
The combination of Murata and Sikora fails to disclose that the feedback device comprises a seat belt and adjusting a tightening strength of the seat belt.  Aarts discloses a control method of a vehicle ([0043]; [0069]) comprising controlling a feedback device based upon an emotional state of a user ([0010]; [0024]), wherein the feedback device comprises a seat belt and the controlling comprises adjusting a tightening strength of the seat belt, in order to stimulate a desired response of the user ([0015]; [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Murata and Sikora by adjusting a tightening strength of a seat belt, as taught by Aarts, in order to stimulate a desired response of the user based upon the user’s current and/or target emotion.
Regarding claim 12, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses classifying the current emotional condition of the user and the target emotion according to a reference, and controlling the feedback device based on a classification result ([0029]-[0030]; [0043]-[0047]).
Regarding claim 13, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses, when the current emotional condition of the user corresponds to a first emotion, controlling the feedback device so that the emotional condition of the user is maintained at the first emotion ([0039]).
Regarding claim 14, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses, when the current emotional condition of the user corresponds to a second emotion, controlling the feedback device so that the emotional condition of the user reaches a first emotion ([0040]; [0045]-[0046]).
Regarding claim 15, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses extracting emotional factors affecting the current emotional condition of the user and controlling the feedback device to raise or reduce the extracted emotional factors ([0029]-[0030]; [0032]; [0043]-[0047]).
Regarding claim 16, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses, when the emotional factors belong to a first group, controlling the feedback device to raise the emotional factors ([0043]-[0047]; e.g., raise positive emotional factors).
Regarding claim 17, the combination of Murata, Sikora, and Aarts discloses the invention as claimed, see rejection supra, and Murata further discloses, when the emotional factors belong to a second group, controlling the feedback device to reduce the emotional factors ([0043]-[0047]; e.g., reduce negative emotional factors).

Response to Arguments
Applicant’s arguments with respect to the claim objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791